The Agreement made between Manufacturers Soap and Chemical Company and Ronald H.
Braam on May 21, 1980 and amended on June 16, 1985 and accepted by James G. Lane
on behalf of Synalloy Corporation at the acquisition of Manufacturers Soap and
Chemical Company on November 25, 1996 will be nullified on receipt of the full
valuation of Policy # N40029291 issued by Indianapolis Life Insurance Company,
effective after the policy anniversary date on January 1, 2003.

All claims by Ronald H. Braam to benefits of insurance or annual compensation
related to Policy # N40029291 for a period of ten (10) years beginning at
retirement, will cease upon receipt of these assets.

Policy # 00002077870 issued by Indianapolis Life Insurance Company will stay in
force until Mr. Braam's effective Social Security retirement date will face
value payable to his legal heirs and accumulated cash value in excess of face
value payable to Manufacturers Chemicals Soap and Chemical Company in the event
of his death before normal retirement.

In the event Manufacturers Chemicals, L.P. is sold by Synalloy Corporation
during the term of this Agreement, the Agreement will survive that event and be
continued in its present form by the new owners or settled upon mutual agreement
of both parties.

In the event that Mr. Braam resigns from the Company, the insurance coverage
will cease at once. In the event that Mr. Braam continues in employment until
Social Security retirement age or until his termination by Synalloy Corporation,
he will receive the accumulated liquidation cash value of the policy at said
time.

 

/s/ Ronald H. Braam


Ronald H. Braam
President, Synalloy Chemicals Group

February 6, 2003


Date

 



/s/ Ralph Matera


Ralph Matera
CEO, Synalloy Corporation

February 6, 2003


Date

 

 

/s/ Gregory M. Bowie


Gregory M. Bowie
VP Finance, Synalloy Corporation

February 6, 2003


Date